NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YEVGENY EUGENE SELIVANOV,                       No.    18-56214

                Petitioner-Appellant,           D.C. No. 2:18-cv-05200-RSWL

 v.

XAVIER BECCERA,                                 MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Ronald S.W. Lew, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Former California state prisoner Yevgeny Eugene Selivanov appeals from

the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas corpus

petition for lack of jurisdiction. We have jurisdiction under 28 U.S.C. § 2253(a),

and reviewing de novo, see Bailey v. Hill, 599 F.3d 976, 978 (9th Cir. 2010), we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      It is a jurisdictional requirement that “the habeas petitioner be ‘in custody’

under the conviction or sentence under attack at the time his petition is filed.”

Maleng v. Cook, 490 U.S. 488, 490-91 (1989) (citing 28 U.S.C. §§ 2241(c)(3) &

2254(a); Carafas v. LaVallee, 391 U.S. 234, 238 (1968)). It is undisputed that

Selivanov was no longer incarcerated or subject to post-release supervision at the

time he filed his § 2254 habeas petition, but he contends that he is “in custody” for

habeas purposes because he is prohibited from holding public office as a result of

his California state conviction for embezzling public funds. Selivanov’s

contention is foreclosed by controlling precedent: the inability to hold public

office is a collateral consequence that is not itself “sufficient to render an

individual ‘in custody’ for the purposes of a habeas attack[.]” Maleng, 490 U.S. at

491-92; see also Williamson v. Gregoire, 151 F.3d 1180, 1183 (9th Cir. 1998).

Selivanov cites no authority to support his argument that this court should

recognize an equitable exception to this rule in his case.

      AFFIRMED.




                                            2                                    18-56214